Citation Nr: 1718229	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-14 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for prostate cancer (claimed as testicular cancer). 

2.  Entitlement to service connection for lymph node cancer, secondary to prostate cancer. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The Board remanded this case for further development in October 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that it must again delay a decision on these claims, but further development is required, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration. 

A VA examination and opinion must be obtained to assess the likelihood that the Veteran's prostate cancer is linked to asbestos exposure during active service.  See Veterans Benefits Administration (VBA) Adjudication Procedures Manual (Manual) M21-1, IV.ii.1.I.3.f; see also38 U.S.C.A. § 5103A (West 2014) 38 C.F.R. § 3.159(c) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's service personnel records show that he served as a shipfitter (pipefitter) (SFP).  This military occupational specialty (MOS) has been found by VA to involve at least a minimal probability of exposure to asbestos.  VBA Manual M21-1, IV.ii.1.I.3.c.  VBA adjudication procedures direct that when an MOS supports a minimal or higher probability of asbestos exposure, a VA examination and medical opinion must be requested.  VBA Manual, M21-1, IV.ii.1.I.3.f.  These actions have not been accomplished. 

The claim for lymph node cancer is intertwined with the claim for prostate cancer, as the Veteran seeks service connection for lymph node cancer as secondary to prostate cancer.  See 38 C.F.R. § 3.310 (2016); see also September 2010 private treatment record (reflecting that prostate cancer was metastatic to lymph nodes).  Consequently, the Board will defer a decision on this issue pending resolution of the claim for prostate cancer.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Add to the claims file any outstanding VA treatment records dated since October 2016 from the Nebraska-Western Iowa Health Care System. 

2.  Then, make arrangements for a VA examination and nexus opinion assessing the likelihood that the Veteran's prostate cancer is related to asbestos exposure during active service.  The claims file must be made available to the examiner for review. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's prostate cancer is related to asbestos exposure during active service.  

The examiner must provide a complete explanation in support of the conclusion reached. 

3.  Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




